PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Merlin, Tilo
Application No. 16/157,132
Filed: 11 Oct 2018
For: TEMPERATURE-DETERMINING DEVICE AND METHOD FOR CALIBRATING SAME AND FOR  DETERMINING A MEDIUM TEMPERATURE
:
:
:
:	DECISION ON PETITION
:
:
:

This is a CORRECTED decision on the petition under 37 CFR 1.55(f), filed December 1, 2020, to accept a delayed submission of certified copy of a foreign application.

A grantable petition under 37 CFR 1.55(f) must include:

1)    A certified copy of the foreign application, unless previously filed,
2)    A showing of good and sufficient cause for the delay, and
3)    The petition fee set forth in 37 CFR 1.17(g).

The petition is found to lack item (1). Accordingly, the petition is DISMISSED. The Office acknowledges the request to retrieve electronic priority application(s), filed on December 1, 2020. However, the record does not show the priority document to have been successfully retrieved. Applicants continue to bear the ultimate responsibility for ensuring that the priority document is filed during the pendency of the application and before the patent is issued. Accordingly, applicants are encouraged to check as necessary to confirm receipt by the Office of appropriate documents.

Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on October 11, 2018.

Any questions concerning this matter may be directed to the undersigned at (571) 272-4914. Questions concerning status of the application should be directed to the Office of Data Management at (571) 272-4200.

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy, Petitions Examiner, OPET